Citation Nr: 1211885	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-38 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to March 1947.  He died in October 1975.  The appellant asserts that she is the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2012, the appellant testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in May 1949.

2.  The Veteran died in October 1975.

3.  The appellant and the Veteran separated several times during his lifetime and did not live together at the time of his death.

4.  The separation that existed at the time of the Veteran's death was not due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  

5.  At the time of his death, the Veteran and the appellant were not living apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse of the Veteran for the purpose of establishing entitlement to dependency and indemnity compensation.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.52, 3.205, 3.206 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in September 2009 of the information and evidence needed to substantiate and complete a continuous cohabitation claim.  

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  The Veteran's death certificate is of record.  The appellant was provided the opportunity to meaningfully participate in the adjudication of her claim and she did in fact participate, including through testifying at a Board hearing in February 2012.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Surviving Spouse

The term 'surviving spouse' means a person of the opposite sex (1) whose marriage to the veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of the veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. §§ 101(3), 103(c); 38 C.F.R. § 3.50(b).

The evidence shows that the Veteran and the appellant were lawfully married in May 1949.  They had not divorced at the time of the Veteran's death.  The appellant has neither lived with nor openly held herself out as married to another individual since the death of the Veteran.  Hence, the primary issue is whether the appellant continuously cohabited with the Veteran.  

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  The statement of the surviving spouse as to the reason for the separation "will be accepted" in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).

Following a thorough review of the evidence of record, the Board finds that the continuous cohabitation requirement has not been satisfied in this case.  In this regard, while the appellant is competent to testify to the circumstances surrounding her relationship with the Veteran, her own contradictory testimony and inconsistencies between her testimony and the documented information of record render her statements not credible.  The Board therefore assigns limited probative value to the appellant's statements.  

The pertinent evidence includes a December 2002 report of contact reflects that the appellant reported she separated from the Veteran in 1968 because he was "not helping with the kids.  Went from bad to worse."  She reported, however, that she lived with her husband from 1970 to his death.

A December 2002 written statement from the appellant notes that "I was seperated [sic] for approximately 2 weeks in 1958, he had his own apartment.  He kept his own apartment, but he lived with me continuously until his death in 1975."  She also reported that she and the Veteran never filed for divorce.

The appellant's September 2009 written statement provides the following account of her relationship with the Veteran: She and her husband lived together until their baby turned five years old.  They never broke up at any time, never filed for divorce, and got back together.  They stayed together most of the time.  One time, the Veteran left and went back to Waco.  The appellant could not take all of the Veteran's drinking every night and his coming home wanting to fight.  The appellant thought it would be best if the Veteran get his own house and she get her own house.  She alleged that the Veteran never gave her anything for their kids.  

The appellant's October 2009 written statement provides the following account of her relationship with the Veteran: They lived together from the day they were married.  There was only one time in their lives that they went their separate ways, but they got back together.  They lived in Waco for five years before moving to Wichita Falls together.  The Veteran left one time, went back to Waco, stayed for one week, and came back to the appellant and their kids.  The appellant attended both of the Veteran's memorial services after his passing, even following his body to Waco for the second service.  She alleged that she and the Veteran lived together most of his life.  She also alleged that he would not give up his drinking despite being urged to do so by both the Veteran's physician and the appellant.  

In her December 2009 notice of disagreement, the appellant reported that she lived with her spouse until his death.  

According to her September 2010 substantive appeal, the appellant and the Veteran were still married but both of them left and came back at various points in the marriage.  She alleged that her husband was very abusive physically but they never divorced.  

The appellant presented the following testimony at her February 2012 Board hearing: She and the Veteran separated twice during their marriage.  The first was in around 1958 for a couple of weeks.  The second was in 1968 for a few years.  They separated because the Veteran was "[d]runk and abusive to us.  He was always jumping on me and fighting."  She reported that she and the Veteran lived together for a while following the second separation.  They then lived in two different residences for financial reasons when they were evicted from their apartment, even though the Veteran "was supposed to be at home with us, me and the kids."  The Veteran allegedly would not pay the rent, so the appellant got a job and paid the rent, so the Veteran said he was going to move and get an apartment.  He spent most of his time at the separate residence.  She submitted letters from friends and family who knew they were together.  She and the Veteran had kids together, and that they were married and stayed together.  She reported that she would leave but she would come back, and he would always find her and bring her back.  She alleged that the Veteran was drunk and abusive at times, and on one occasion she found it necessary to call the police when she would not let him in, and he responded by kicking the door in.  

The appellant was asked to respond to questions about a document from the Wichita County Probation Department that states the appellant had deserted the Veteran and they did not know where she was.  She testified that this followed an incident when he jumped her and beat her up.  In response, she reported leaving and not informing the Veteran of her whereabouts.  She came back and stayed with her sister, but notably left the children with the Veteran.  She estimated her young daughter was about five.  The Veteran did not think he was married to the appellant during their two-year separation.  The Veteran applied for Social Security and the appellant was sent four checks per month, two for her and two for the kids.  

She testified that the Veteran received treatment for alcohol abuse through Alcoholics Anonymous.  She was not aware whether the Veteran ever received treatment for alcoholism.  He reportedly was arrested in 1968, and she began a period of separation from the Veteran for a couple of years.  She did not think he was arrested for alcohol problems in 1968, but he was arrested earlier than that.  She began living with the Veteran again in the same household about three weeks after they separated.  He was mostly in the same household with her, but he also had a different address somewhere else.  She testified that the Veteran slept at her home and she prepared meals for him.  

Aside from the appellant's own statements, the record reflects that the Veteran's death certificate merely estimates the exact date of his death because he was "[n]ot seen alive."

Several other records reflect that the children of the Veteran and the appellant spent time in the custody of the "C. family."  

Of record is a March 1960 letter from the Wichita County Probation Department, Child Welfare Unit, to the Social Work Service at the Veterans Administration Hospital.  This letter reflects the children were staying with the "C. family," with whom they had been staying for four years.  The appellant reportedly had "deserted, and [had] not been in contact with the children since Christmas 1958, when she visited them briefly.  Her present whereabouts are unknown."  The Veteran remained in contact with the children and the "C. family" gave some support, but this was not regular or adequate.  The C. family estimated they had provided at least 2/3 of financial support for the children, and were presently totally responsible for them.  The C. Family wanted to keep the children, and the children wanted to remain with them.  The letter notes that the Veteran "can be assured that the children will receive as good care while he is in the hospital as they always had."  It was noted that the Veteran had made these arrangements with the C. family and approved their being in the C. family home.  A dependency petition was filed to place the children under the Court in Wichita County.  It was noted that "This does not remove the father's rights or interfere with his legal custody of the children."  It was noted the Veteran did not want to release his children for adoption.   There was no reference to the appellant or her whereabouts.

A May 1960 letter from the Wichita County Probation Department to the Veterans Administration Hospital states the appellant sent the children some clothing for Easter, which was the third time she had sent the children anything in all of the time they lived with the C. family.  The clothes had been sent through the appellant's sister.  The C. family had not heard from the appellant recently, but last they heard, she was in Omaha, Nebraska.  Through the appellant's sister, the C. family learned that the appellant lost her job.  Mrs. C. felt confident the appellant "is not even thinking of coming for these children."  Mrs. C. reportedly felt secure in holding the children with the County's backing and the letter of authorization from the father.  They had never completed the Court process that was initiated by Child Welfare Unit's dependency petition, which would give them more control in keeping people, such as relatives, from taking the children.  It was thought that perhaps they should finish this process through a Court hearing right away.  The Social Work Service had explained to the Veteran that this would not alter his rights to his children, but it would give this office more authority to prevent a change of plan without the Veteran's consent.  

An October 1960 letter from VA to the appellant notes that the Veteran had been hospitalized for over two months.  Another October 1960 letter notes the Veteran was being paid as married with one child.

Another October 1960 letter from the Veteran to VA states that he and the appellant had been separated since 1957.  He requested an apportionment on behalf of his children and requested that the C. family be appointed as the guardians of his six children.  

A November 1960 letter from the Veterans of Foreign Wars to VA requests that the children's apportionment be sent to the C. family rather than the appellant because the appellant "is apparently not interested in the children."

In a November 1960 letter to the appellant, VA stated it had been notified that he has been estranged from the Veteran since 1957 and that none of the children are in her custody.  Her apportionment payments were discontinued.  

A November 1960 letter from the appellant's sister notes that the appellant had not been living with the Veteran for the prior three years.  It was noted the Veteran supported the children up until the time he went to the hospital in January 1960, but since he has been in the hospital Mrs. C. had custody and sole support of the children.  It was noted that the Wichita County Probation Department seemingly was to make a decision as to who would get custody of the children.  She stated the Court "may carry out the wishes of the veteran and give the children to me."  

A December 1960 letter to the C. family notes the Veteran was hospitalized.  A January 1961 statement from Mrs. C. states she had had custody of the six minor children since May 1956.  She stated that the Veteran "brought the children to me and asked that I keep them until he could find a home for them, and I have had them ever since."  She also noted that "I know very little about [the Veteran's] personal life as I had only known him about a year when he gave the children to me."  

A May 1961 "Request for Appointment of a Fiduciary, Custodian or Guardian" states the Veteran was hospitalized and estranged from his wife.

A November 1961 letter to Mrs. C. states that the apportionment awards had been discontinued effective October 31, 1961, since the Veteran had been discharged from the VA hospital.  

The Veteran indicated he was widowed on a February 1962 Income-Net Worth and Employment Statement.  He identified himself as separated on an October 1966 form.  

An early November 1966 VA medical record reflects the Veteran was hospitalized in late October 1966 for a severe passive-aggressive personality, aggressive type, and alcohol addiction.  Continued hospitalization was recommended.  A January 1967 VA medical record notes that the Veteran is still hospitalized.  It was recommended that he continue hospitalization and psychological testing for brain damage.  

An April 1967 VA medical record lists a diagnosis of a passive-aggressive personality and chronic brain syndrome due to alcohol.  It was noted that he was separated.  

A June 1967 letter from the appellant's sister states she had custody of the Veteran's minor children.  

A February 1968 medical record notes the Veteran had been seen for a chronic convulsive disorder of undetermined etiology.  

A July 1974 VA record notes that the Veteran was hospitalized for alcohol abuse.  

A December 2009 letter from the Veteran's brother notes that he married the appellant in May 1949.  They then moved to Wichita Falls where they raised their six children.  

A letter from one of the sons of the Veteran and the appellant states that the Veteran moved them to Wichita Falls from Waco where they all lived with his auntie.  They moved a few times in Wichita Falls.  The Veteran eventually moved all of them, including the appellant, into a four bedroom home, where they lived until he was a teenager.  

A December 2009 letter from the appellant's niece states the Veteran and appellant were married and had established a family household during her adolescent and formative teenage years.  

Based on consideration of the above evidence, the Board finds that the appellant's assertions of continuous cohabitation are not credible.  This determination is based on both the internal inconsistencies in her various statements and inconsistencies between her assertions, and the documented evidence of record from the 1950s through the Veteran's death in 1975.  Thus, her claim must be denied.  

First, with respect to the internal inconsistencies of the appellant's statements, the Board notes that she has not given a consistent account of how many times she and the Veteran separated or the duration of these separations.  Various statements from the appellant note the following scenarios: a) a 1968 separation; b) the Veteran left and went to Waco and they lived apart after his return; c) they only separated once when the Veteran went to Waco for one week; d) they separated twice in their marriage, once for a couple of weeks in 1958 and once for a few years starting in 1968; and e) she resumed living with the Veteran in the same household about three weeks after their 1968 separation.  Her assertion at the hearing, that "I would leave and come back, he would always find me and bring me back," strongly suggests that the appellant left the family several times.  

While the appellant has stated that she lived with the Veteran following their reunion from the final separation until his death, she is unclear as to what this means.  In various statements, she contends that she lived with the Veteran until his death.  In other statements she contended that she lived with the Veteran until his death but that he kept and spent a lot of time at his own apartment.  At other times, she has stated that the Veteran spent most of his time in her household.

The appellant has also provided contradictory reasons for one or more of their separations.  As noted above, these reasons include that the Veteran was "not helping with the kids;" he had a problem with alcohol; was physically abusive toward her and their kids; and for financial reasons.

The Board further finds that the discrepancies between the appellant's contentions and the remaining evidence of record are too glaring to lend credence to the appellant's statements concerning her relationship with the Veteran.  Letters from the Child Welfare Unit of the Wichita County Probation Department, VA, the appellant's sister, and the C. family reflect that the 1950s separation began when the appellant, not the Veteran, left the family.  Multiple pieces of correspondence from 1960 reflect the appellant left the family in 1957, that she had little contact with the family for the next few years, and that her whereabouts were often unknown.  Perhaps the most probative contemporaneous documentation, from Mrs. [redacted] herself, indicates that the appellant left no later than in May 1956, the month in which she took custody of the children.  The November 1961 apportionment letter to Mrs. [redacted] strongly suggests that the appellant had not returned to her family as of that time.

The Board notes that the record reflects the Veteran was hospitalized several times during the period in question, at least once specifically for alcohol abuse, and that some of these hospitalizations were quite lengthy.  Records suggest he was hospitalized in January 1960 and released in October 1961, though it is not certain that he was hospitalized for that entire period.  The fact that the appellant was unaware of any hospitalizations for alcohol problems weighs against a finding that she and the Veteran had been living together following his return from a brief separation in 1958.

The Board likewise finds that the appellant's apparent ignorance as to the Veteran's hospitalization from October 1966 through at least January 1967 suggests she did not play a large role in the Veteran's life at that time.  

The Veteran's self-identification as being separated or widowed in October 1960, February 1962, October 1966, and April 1967 is very probative evidence against the appellant's contentions that she and the Veteran were together from the time of their reunion following a brief period spent apart in 1958 through their separation in 1968.

The Board acknowledges the appellant's allegations of abuse and that the Veteran was hospitalized for alcohol abuse during his lifetime.  The Board finds it difficult to believe, however, that the appellant would have left her young children with a abusive man with a drinking problem when she left in or around 1968.  Given the other inconsistencies in the appellant's statements, the Board cannot find that the appellant was without fault for her separations from the Veteran.  

Given the Board's finding that the appellant's statements on the circumstances surrounding her periods of separation from the Veteran lack credibility, the Board cannot find her statements regarding their relationship at the time of his death to be credible.  It is significant that personal statements from the appellant's family and that of the Veteran do not actually assert that the appellant and the Veteran lived together until his death.  Therefore, these statements do not corroborate or lend credibility to the appellant's own contentions regarding her relationship with the Veteran at the time of his death.  

Finally, the Veteran's death certificate only contains an approximate date of death because he was "[n]ot seen alive."  This information suggests that the appellant had not had contact with the Veteran for at least several days prior to his death, indicating that he was not spending most of his time in her home.  

In short, the evidence preponderates against finding that the Veteran and the appellant were continuously cohabitating at the time of his death, or that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the appellant.  The separations that occurred during the Veteran's lifetime were not temporary.  The Board further finds that the Veteran and the appellant did not merely live apart for practical purposes that do not show an intent on the part of the surviving spouse to desert the Veteran.  Therefore, the appellant may not be recognized as the surviving spouse of the Veteran for the purpose of entitlement to dependency and indemnity compensation.

In reaching this decision the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


